GATES and SMITH, JJ.
(concurring specially.) We concur with everything that is said in the opinion, except the following: ’
“This case is to be distinguished from Brekke v. Crew, 178 N. W. 146, in that a majority of this court, in that case, were of the opinion that the decision in Joas v. Jordan, 21 S. D. 379, 113 N. W. 73, was of such a character as not to establish or refer to a rule of property, so as to make the doctrine of stare decisis applicable thereto. This case at bar does not involve an importan! principle of law, as was the case in Brekke v. Crew.”
We do not think this case is distinguishable in principle from Brekke v. Crew, supra, nor can we agree that the present, case does not involve an important principle of law.